Citation Nr: 9923060	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-50 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee with a retained foreign body, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds involving both lower 
extremities and the right buttock.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the St. Petersburg, Florida RO.  

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

Knee Disabilities

The veteran contends that his service-connected left knee and 
right knee disabilities are more disabling than currently 
evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain and instability in the 
veteran's left and right knees.  For example, a June 1995 VA 
examination report notes the veteran's complaints of pain 
around both knees, "practically all the time," which 
increases with walking and standing.  Diagnoses included 
chronic knee arthralgia with radiological evidence of 
moderate degenerative joint disease of the left knee and mild 
degenerative joint disease of the right knee.  In addition, 
during a May 1999 Travel Board hearing, the veteran testified 
that his knees "swell up" and are "real sore every time 
[he] walk[s]."  He stated that his left knee sometimes 
"gives way" and causes him to fall.

The veteran further testified during a May 1999 Travel Board 
hearing that he has received treatment for his service-
connected knee disabilities at the VA Medical Center (VAMC) 
in Lake City, the VAMC in Gainesville, and the VA Outpatient 
Center in Tallahassee.  Significantly, however, a review of 
the record does not reflect that these recent records of VA 
treatment were obtained.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA outpatient 
treatment records must be associated with the file before 
further review of the veteran's claims may be undertaken.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Affairs (Court) has held that the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Considering the contention that the veteran's 
left and right knee disabilities are worse than currently 
rated, further development is required to ascertain his 
current status.  Following the gathering of all available 
medical records, the veteran should be afforded a VA 
orthopedic examination.

The Board also notes that arguments made by the veteran such 
as those mentioned above imply that he experiences 
difficulties beyond that described by the available record, 
particularly after using the affected joints or musculature.  
In such instances, the provisions of 38 C.F.R. § 4.40 (1998) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (1998).  Id.  The VA examiner 
should fully describe any weakened movement, excess 
fatigability and incoordination present in the left and right 
knees.  Determinations on whether the knees exhibit pain with 
use should be noted and described.  If feasible, the 
determinations concerning pain, weakness and fatigability 
should be portrayed in terms of the degree of additional 
range of motion loss.  If such determinations are deemed not 
feasible by the examiner, this should be stated for the 
record together with the reasons why it is not feasible.

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  

Residuals of Shell Fragment Wounds

The veteran contends that the residuals of shell fragment 
wounds to his lower extremities and right buttock are more 
disabling than reflected in the current noncompensable 
evaluation.

The evidence of record notes that the veteran sustained 
numerous shrapnel wound injuries involving the right buttock, 
hips, thighs, femurs, knees, tibias, ankles and feet when he 
was involved in a booby trap explosion during service.

In an April 1995 statement, the veteran reported that he had 
been experiencing constant pain in both feet.  A June 1995 VA 
examination notes the veteran's complaints of pain in the 
right hip.  Upon examination, some soreness and limitation of 
motion of the right hip were noted.  X-rays revealed numerous 
residual metallic foreign bodies in the thighs, calves, 
ankles and feet.  Well-healed scars were noted on the right 
buttock, thighs, calves and right ankle.  A May 1999 Travel 
Board hearing transcript notes the veteran's complaints of 
"no feeling" in the front of his legs.  The veteran stated 
that the scars from his shell fragments wounds "are always 
tender."  He further stated that he has problems walking due 
to his service-connected residuals of shell fragment wounds.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record.  In order to determine all the 
manifestations of the veteran's service-connected residuals 
of shell fragment wounds, the veteran should be afforded VA 
orthopedic and neurological evaluations.

Thereafter, the veteran's disability should also be evaluated 
under applicable regulations relating to muscle injuries, 
scars, and diseases of the peripheral nerves in order to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  See 38 C.F.R. §§ 4.55, 
4.56, 4.71a, 4.73, 4.118, and 4.124a, and Esteban v. Brown, 6 
Vet. App. 259 (1994), in which the Court stated that where 
the symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for any of the conditions in 
issue since 1995.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran 
since 1995.  All records obtained, 
including any which may have been 
prepared at the Lake City VAMC, 
Gainesville VAMC and Tallahassee VA 
Outpatient Center as indicated by the 
veteran during a May 1999 Travel Board 
hearing, should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his left and right knee 
disabilities.  The examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the knees 
exhibit pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left knee or right knee is 
used repeatedly over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder must be 
made available to the examiner for 
review.

3.  The veteran should also be scheduled 
for orthopedic and neurological 
examinations, to determine the current 
manifestations of and severity of his 
service-connected residuals of shell 
fragment wounds to the lower extremities 
and right buttock.  All indicated tests 
and studies should be conducted.  The 
veteran's complaints and the clinical 
findings should be recorded in detail.  
It is essential that the neurologist 
discusses the presence or absence of 
symptoms compatible with peripheral 
neuropathy and provides a clear 
description of any other neurological 
findings appropriate.  The orthopedic 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on any affected joints 
exhibit pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If for any reason, it is 
not feasible to make the requested 
determinations, this should be stated for 
the record together with the reasons 
therefore.  All indicated tests and x-ray 
examinations should be conducted.  All 
residuals of the veteran's service-
connected lower extremity and right 
buttock disability (as distinguished from 
his service-connected knee disabilities), 
including a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.  The claims folder 
should be made available to the examiners 
for use in the study of the case.

4.  The RO should then review the claims 
and determine whether the reports of 
examination requested above comply with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims.  
Consideration should specifically be 
given to the question of whether separate 
ratings may be assigned for the knee 
disabilities based on instability and 
limitation of motion.  With regard to the 
veteran's claim for an increased 
evaluation for the residuals of shell 
fragment wounds, the RO should consider 
all adverse symptomatology residual to 
the wounds, including scars, neurological 
damage, and muscle damage.  If any claim 
continues to be denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


